DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/23/2020 has been fully considered. Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “a plurality of horizontal steel reinforcements continuously bent in a U-shaped convex-, inverted U-shaped concave way along the lengthwise direction”. Paragraph {0012] of Applicant’s Specification discloses that the plurality of horizontal steel reinforcements are bent in a convex-concave way along the lengthwise direction of the wallboard. However, this does not teach the limitation “a plurality of horizontal steel reinforcements continuously bent in a U-shaped convex-, inverted U-shaped concave way along the lengthwise direction”.
Dependent claims 2-7 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 204738415 U) in view of Wallover III (US 4,642,960). A machine translation is being used as the English translation for Ma (CN 204738415 U).

Regarding claims 1-2, Ma discloses an integrated 3D printing building wall comprising an exterior wall decorative board (Figs. 1 and 2 #1; pg. 2), an exterior wall board (Figs. 1 and 2 #2; pg. 2), a thermal insulation layer (Figs. 1 and 2 #3; pg. 2), a cement concrete layer (Figs. 1 and 2 #4; pg. 2), an interior wall board (Figs. 1 and 2 #5; pg. 2), an interior wall decorative board (Figs. 1 and 2 #6; pg. 2), vertical reinforced 
The integrated 3D printed building wall reads on the claimed 3D printed and combined building wallboard. The exterior wall decorative board reads on the claimed exterior decorative plate. The exterior wall board reads on the claimed 3D printed external wallboard. The interior wall board reads on the claimed 3D printed internal wallboard. The vertical reinforced steel and steel mesh reads on the claimed structural reinforced component. The vertical reinforced steel and transverse bars of the steel mesh reads on the claimed plurality of vertical steel reinforcements. The longitudinal ribs reads on the claimed plurality of horizontal steel reinforcements. The steel mesh evenly space at a certain interval along the height of the wall with the longitudinal ribs inlaid in the exterior wall board and the interior wall board reads on the claimed horizontal steel reinforcements evenly distributed with a preselected interval along the height of the wallboard. The transverse bars of the steel mesh and the vertical reinforced steel as seen in Figs. 1 and 2 are located in the exterior wall decorative board and interior wall decorative board. This reads on the claimed plurality of vertical  The space between the exterior wall board and interior wall board filled with the cement concrete layer reads on the claimed space between the 3D printed external wallboard and 3D printed internal wallboard filled with the cement concrete layer.

Ma does not appear to explicitly disclose the integrated 3D printing building wall comprising the plurality of horizontal steel reinforcements continuous bent in a U-shaped convex, inverted U-shaped concave way along the lengthwise direction as claimed in claim 1, the plurality of horizontal steel reinforcements arranged with one in a forward way and another in a reverse way as claimed in claim 1, a convex edge and a concave edge of each horizontal steel reinforcement being located in the 3D printed external wallboard and the 3D printed internal wallboard as claimed in claim 1, the plurality of horizontal steel reinforcements being evenly distributed in the form of a horizontal staggered arrangement of one horizontal steel reinforcement arranged in a forward way and another horizontal steel reinforcement arranged in a reverse way where the horizontal staggered arrangement adopts a spacing of one vertical steel arrangement as claimed in claim 2.

However, Wallover III discloses a prefabricated building panel (Abstract) comprising three-dimensional wire mesh comprising wire strands (Fig. 7 #20; col. 4, lines 45-63) having corners (Fig. 7 #21 and #22; col. 4, lines 45-63), wire strands bent at the ends (Fig. 7 #14; col. 4, lines 34-63)
The wire strands #20 having corners #21 and #22 reads on the claimed plurality of horizontal steel reinforcements continuous bent in a convex-concave way along the lengthwise direction as claimed in claim 1. The wire strands #14 bent at the ends and the wire strands #20 having corners #21 and #22 reads on the claimed plurality of horizontal steel reinforcements arranged with one in a forward way and another in a reverse way as claimed in claim 1. Corners #21 reads on the claimed convex edge as claimed in claim 1 and corners #22 reads on the claimed concave edge as claimed in claim 1. Wire strands #20 and #14 read on the claimed plurality of horizontal steel reinforcements being evenly distributed in the form of a horizontal staggered arrangement of one horizontal steel reinforcement arranged in a forward way and another horizontal steel reinforcement arranged in a reverse way where the horizontal staggered arrangement adopts a spacing of one vertical steel arrangement as claimed in claim 2.
Wallover III does not appear to explicitly disclose the shape of the three-dimensional wire mesh being continuously bent in a U-shaped convex, inverted U-shaped concave way along the lengthwise direction.
However, it would have been obvious to change the shape of the three-dimensional wire mesh of Wallover III to be bent in a shape that resembles a U-shaped 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 

Ma and Wallover III are analogous art because they are from the same field of building panels. Ma is drawn to a building component such as an integrated 3D printing building wall component (see pg. 1 of Ma). Wallover III is drawn to a prefabricated building panel (see Abstract of Wallover III).

It would have been obvious to one of ordinary skill in the art having the teachings of Ma and Wallover III before him or her, to modify the steel mesh of Ma to include the wire mesh arrangement of Wallover III for the steel mesh in each of the exterior wall board and interior wall board of Ma because having the required wire mesh arrangement provides an extremely strong wire mesh having a three dimensional effect (col. 4, lines 64-67 of Wallover III).

Wallover III does not appear to explicitly disclose the shape of the three-dimensional wire mesh being continuously bent in a U-shaped convex, inverted U-shaped concave way along the lengthwise direction.

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 

Regarding claim 5, Ma discloses the integrated 3D printing building wall comprising a thermal insulation layer between the exterior wall board and the cement concrete layer (Figs. 1 and 2 #3; pg. 2).
The thermal insulation layer #3 between the exterior wall board #2 and the cement concrete layer #4 in Figs. 1-2 reads on the claimed thermal insulation layer between the 3D printed external wallboard and the cement concrete layer.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 204738415 U) in view of Wallover III (US 4,642,960) in further view of Sato (JP 2001-294700). Machine translations are being used as the English translation for Ma (CN 204738415 U) and Sato (JP 2001-294700).

Ma and Wallover III are relied upon as described above.



However, Sato discloses a building structure comprising a heat insulating sheet (Figs. 2 and 4 #1 and #1’; paragraphs [0043] and [0050]) comprising a colored layer (Figs. 2 and 4 #4; paragraphs [0043] and [0050]) and a foamed sheet (Figs. 2 and 4 #2; paragraphs [0043] and [0050]), plate-like bodies (Figs. 2 and 4 #11 and #11’; paragraphs [0043] and [0050]) and wherein the foamed sheet comprises a closed-cell foam sheet that seals each of its bubbles and is used as a heat insulating sheet (Figs. 2 and 4 #2; paragraph [0017]).
The colored layers reads on the claimed external decorative board and internal decorative board. The foamed sheets reads on the claimed thermal insulation layers. The plate-like bodies read on the claimed external wallboard and internal wallboard. In Fig. 4, a foamed sheet is disposed between the colored layer and the plate-like body on both sides of frame #10. This reads on the claimed thermal insulation layer arranged between the external decorative plate and the 3D printed external wallboard as claimed in claims 3-4 and the claimed thermal insulation layer arranged between the internal decorative plate and the 3D printed internal wallboard as claimed in claim 6-7.



It would have been obvious to one of ordinary skill in the art having the teachings of Ma, Wallover III and Sato before him or her, to modify the integrated 3D printed building wall of Ma and Wallover III to include the closed-cell foamed sheet of Sato between the external wall decorative board and external wall board of Ma as well as between the internal wall decorative board and internal wall board of Ma because having the required closed-cell foam sheet provides little effect of convection due to each bubble being sealed preventing the ingress of moisture into the bubble and provides additional use as a heat insulating sheet (paragraph [0017] of Sato).

Response to Arguments
Applicant’s arguments, see page 5, filed 12/23/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn.

Applicant’s arguments, see page 5, filed 12/23/2020, with respect to 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicants argue that Wallover discloses a curvilinear sawtooth configuration and does not disclose the plurality of horizontal steel reinforcements continuously bent in a rectilinear U-shaped convex, inverted U-shaped concave way along the lengthwise direction of a wall.

The Examiner disagrees and notes that it would have been obvious to change the shape of the three-dimensional wire mesh of Wallover III to be bent in a shape that resembles a U-shaped convex, inverted U-shaped concave way along the lengthwise direction absent unexpected results. See MPEP 2144.04(IV)(B).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Also, the term “rectilinear” is a term argued by Applicants that is not in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785